I do not agree that a summary judgment should be entered against appellant. This is one of those doubtful cases which requires some enlightenment on the facts.
Plaintiff sued to recover a sum of money collected by defendant, an attorney-at-law, and averred in his statement that the sum retained should not be considered as fees because of the conduct of defendant in unduly delaying the payment of the money. The affidavit of defense denies that payment was unduly delayed, denies that plaintiff is entitled to recover the sum of money, sets up in some detail the legal services rendered, and narrates reasons why there was delay in the payment of the money. The court below seemed to be of opinion, in disposing of the rule for judgment, that the rule taken out in Cambria County, to direct defendant to pay to plaintiff all the money, rendered this decision res adjudicata as to all matters. The opinion of the majority of this court does not base its order on a former adjudication of the question involved, but on the pleadings.
I find nothing in the pleadings quoted that would warrant a summary judgment. When the claim was assigned to the Colonial Trust Company, and a check sent by defendant, it stated, exactly what was then the correct state of affairs, that it was in full settlement of the matter of the Colonial Trust Company v. Luzerne County, less fees, and amount retained by defendant under a paper of settlement. The check accounted for all the money in defendant's hands and gave the reason for withholding the balance. Similar notations on checks by attorneys are not only frequent but the customary practice, even with counsel for appellee. It did not attempt to adjudicate the question of fees, nor was it *Page 271 
binding on the trust company as to any question that might be raised concerning fees: Szok v. Crown, 33 Pa. Super. 612; Osbourn v. Magee Carpet Co., 67 Pa. Super. 100. Nor was it even evidence that the trust company conceded the sum retained was due as fees.
The litigation by which the money was collected was first instituted by Watson  Freeman. Then defendant and three other law firms appeared as counsel at different times, in some way representing plaintiff, including the present counsel. This circumstance might cause "any lawyer with normal professional standards" to be cautious. When the matter was in the hands of the Colonial Trust Company, which was for almost a year, as appears from the pleadings, plaintiff attempted to surreptitiously secure a settlement direct with defendant; thus plaintiff was in some way trying to circumvent his assignment of the claim to the Colonial Trust Company. These circumstances are of little weight in determining defendant's good faith, but, added to what is above suggested, should cause one to be extremely cautious. When the matter was heard by Judge EVANS of Cambria County, on the rule to pay over, these same incidents must have played some part, as every phase of the difficulty was necessarily gone into. Judge EVANS, in making the order directing the payment of $49,000 not only did not allow interest on the balance of the money but directed the question as to the fees involved to be afterwards litigated, as appears by the order: "Without prejudice to the right of F. J. Osterling to recover the balance of $15,000 from the said Percy Allen Rose and the $6,500 directed to be paid to Watson 
Freeman in any proper actions at law. . . . . ." If plaintiff was not satisfied with that order, he could have appealed, and the question now presented with the evidence there submitted could have been considered with more justice. The mere fact that there was delay in payment of the money ought not of itself to condemn defendant. He should be given an opportunity to explain *Page 272 
why that delay occurred, apart from the one reason related: Walton v. Dickerson, 7 Pa. 376.
This cause shows bad faith on part of plaintiff and the order of the Court of Common Pleas of Cambria County did not adjudge his present claim as without fault. The same court was of opinion that, — while plaintiff was unduly deprived of his money for a certain time by defendant, and, as a member of the bar, the latter must be held to strict accountability in the collection and turning over of money to his clients, — he should pay interest on that sum, but, as to the balance of the money collected, other circumstances warranted a different course. This is the claim now before the court.
The rule as to payment of the money by attorneys cited in the majority opinion "can be applied only where the attorney withholds in bad faith or without legal reason the moneys collected, and the validity of his reason is for the court andjury to determine upon the law and facts of the case. It follows that, where, in a suit against an attorney to recover money collected, it appears the attorney retained the money as fees due him, the client can recover only to the extent of the surplus after deducting the fees": 6 C.J. 723. The mere fact that he is an attorney-at-law does not deprive him of his legal rights as a citizen in defense of litigation: Rule on R. P. Kennedy, 120 Pa. 497; Murphy's Est., 258 Pa. 38, 44. From the statement in this record there is not the slightest doubt plaintiff's claim against the County of Luzerne was very doubtful. The one chiefly responsible for procuring the sum of money here claimed, is denied payment for his services for reasons which at this time seem entirely inadequate. Until all the evidence is brought on the record, as it was in the case in Cambria County, and defendant given a chance to be heard, final action should not be taken. As I view the matter, neither the state of the pleadings, nor the supposed importance of the case, justifies depriving him of this substantial right.
I would reverse the order and direct a trial of the case. *Page 273